Citation Nr: 1243602	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a chronic anal fistula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The claims file was later transferred to the RO in Boston, Massachusetts.

A June 1969 determination denied a claim of entitlement to service connection for a left groin cyst.  The Veteran was notified of the decision and his appellate rights.  However, he did not initiate an appeal in this matter and new and material evidence was not received within a year of the issuance of the denial.  Consequently, the June 1969 determination is final.  

In his May 2007 claim, the Veteran contends that he had an operation to remove a cyst in his groin area during basic training, and then subsequently was discharged for this condition.  In the February 2008 rating decision, the RO characterized the Veteran's claim as entitlement to service connection for chronic fistula in anus, left (claimed as lump in groin area).  

Although the Veteran has characterized his current claim as involving a groin disability, the Board finds this claim is an original claim for adjudication purposes.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the U.S. Court of Appeal for the Federal Circuit (Federal Circuit) held that claims based on distinctly diagnosed diseases must be considered as separate and distinct claims.  Consequently, because the prior final rating decision did not specifically address the matter of service connection for chronic fistula in anus, this matter is being addressed de novo (and not as a claim to reopen).  

In March 2012, this matter was remanded for additional development and adjudication.  

In May 2012, the Veteran submitted additional evidence.  This submission was preceded by an April 2012 statement of the Veteran's representative which waived the Veteran's right to have the Veteran's case remanded to the Agency of Original Jurisdiction (the RO) in the case that additional evidence was located and submitted, and requesting that the Board consider the new evidence and proceed with the adjudication of the Veteran's appeal.  As such, the Board will consider this evidence in reviewing the Veteran's claim.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran contends that his current perianal fistula/cyst had its onset in service.  

On October 1967 pre-induction examination, the Veteran offered no complaints or history of a perianal fistula/cyst.  Clinical evaluation of the rectum was normal.  An August 1968 treatment record documents complaints of a cyst in the buttock.  A fistula in ano was diagnosed.  On September 1968 separation examination (which was noted to be a void induction examination), fistula in ano, left chronic draining was noted.  It was indicated that the disorder was not incurred in the line of duty and that such existed prior to the Veteran's service.  Post-service VA treatment records include a May 2008 treatment record documenting the Veteran's complaints of and treatment for a perianal abscess.  The Veteran reported that he has had the condition for many years.

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

The Federal Circuit has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

This matter was previously remanded in March 2012 for additional development.  At that time, the Board found that the Veteran was initially sound upon entry.  The Board also found that the subsequent examination constituted clear and unmistakable evidence that the claimed disorder preexisted service, prompting an inquiry into whether it was aggravated by such service.

As the Veteran had not been afforded a VA examination to address the etiology of his fistula/cyst, the matter was remanded for further development, to include a VA examination.  In this regard, the Board noted that service treatment records show in-service treatment for a fistula/cyst and post-service treatment records show treatment for such disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The March 2012 remand specifically requested that the examiner address whether (i) the Veteran's fistula was clearly and unmistakably aggravated beyond the normal progression of that disorder during service, particularly as it relates to the noted treatment in August 1968, and (ii) if aggravation is found, the examiner should state, to the extent possible, the baseline level of disability prior to aggravation.  

A VA examination was provided to the Veteran in April 2012.  The examiner diagnosed anal/perianal fistula (August 1968).  On examination, no external hemorrhoids, and no fissure and or fistula was found, but the examiner stated that the Veteran's cyst recurs about twice a year.  In addition, there was thickening with a well healed non-tender scar and no inflammation.  The examiner also found that the Veteran's claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran stated that he was in good health before he joined the Army and that it was only after he received vaccinations that he developed perianal cysts, and developed fistula-in-ano, which was documented in various medical and service records.  The examiner stated that, although the exact cause of the fistula could not be determined, the timing of the fistula could be correlated due to his service.  The examiner did not opine on the questions posed by the Board remand, however, and did not indicate (i) whether the Veteran's fistula was clearly and unmistakably aggravated beyond the normal progression of that disorder during service, particularly as it relates to the noted treatment in August 1968 and (ii) whether, if aggravation was found, the baseline level of disability prior to aggravation.

Based on the foregoing, this matter must be remanded in order that a proper medical opinion, conforming to the previous remand request, be obtained.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of treatment for his claimed disability.  This should include updated treatment records from VA.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following:

1.  Take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Update VA treatment records.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  If the individual who conducted the April 2012 VA examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the April 2012 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed disability.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

Was the Veteran's fistula clearly and unmistakably aggravated beyond the normal progression of that disorder during service, particularly as it relates to the noted treatment in August 1968?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  

The examiner must provide a rationale for any of the conclusions reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, than a detailed medical explanation as to why this is so must be provided.  

4.  After the development requested above has been completed to the extent possible, again review the claim of service connection for a chronic anal fistula.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).






